PER CURIAM.
AFFIRMED. See State v. Brunson, 369 So.2d 945, 947 (Fla.1979) (“We specifically hold that a felon under eighteen years of age who is sentenced to probation, but who subsequently violates that probation in a manner which justifies its revocation, may be sentenced without benefit of a presentence investigation. We further hold that once a juvenile felon has demonstrated his inability to comply with the conditions of his probation and has consequently had it revoked, a presentence investigation is not required before sentencing on any subsequent felonies he may commit.”).
BENTON, C.J., WOLF, and SWANSON, JJ., concur.